Title: To George Washington from Henry Laurens, 27 April 1778
From: Laurens, Henry
To: Washington, George

 

Sir
York Town [Pa.] 27th April 1778

I had the honour of writing to Your Excellency the 24th Inst. by Mcklosky.
Yesterday about ½ p. 5 oClock P.M. Your Excellency’s favor of the 25th was brought to me in Congress & was immediately presented, the person who had been the bearer of it was anxious to obtain a receipt for the Letter to express the time of delivery & he complained of unnecessary detention half the day at Susquehanna  Ferry—this intimation will answer his purpose.
I am directed by Congress to request Your Excellency will immediately require all Officers Civil as well as Military in the Army, who are at present delinquent, to comply with the terms of an Act of Congress of the 3d ffebruary last by taking the Oath of Allegiance & Abjuration & that Your Excellency will be pleased to cause the necessary Certificates as speedily as possible to be returned & if occasion shall be given which is supposed to be scarcely possible the Name or Names of such persons as shall refuse.
The Bearer hereof will deliver three Packets containing about 600. Blanks which will hasten the business of Admistring Oaths. more shall be sent by the next Messenger.
In considering the article of provision to be made for Officers who shall continue in the Army to the end of the War Congress had proceeded so far last Night as Resolving that one half the present pay be continued during Life without exceptions of Country, to all such Officers as shall also take the Oath of Allegiance & actually reside within the United States. this Resolution & the whole plan for Military Establishment is subject to further discussion respecting the propriety of transmitting it to the several States for concurrence. I have the honour to be With the highest Respect & Esteem Sir Your Excellency’s Most obedient & Most humble servant.

Henry Laurens, President of Congress.

